                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,

     Plaintiff,
v.                                               Case No. 8:18-cv-2608-T-23AAS

RAKESH DIXIT, et al.,

      Defendants.
_________________________________________/

                                    ORDER

     This order follows today’s preliminary pretrial conference. Consistent with the

rulings from the bench the following is ORDERED:

     1.    The preliminary pretrial conference is CONTINUED to May 23, 2019,

           at 9:30 a.m. in Courtroom 10B so that the parties may further confer

           and narrow the discovery disputes.

     2.    HealthPlan’s motion to compel (Doc. 81) is GRANTED-IN-PART to the

           extent that the defendants must amend their Rule 26 initial disclosures.

           By May 10, 2019, the defendants must revise their Rule 26 initial

           disclosures consistent with today’s ruling and Rule 26(a)(1).        The

           motions to compel (Docs. 81, 82) are otherwise TAKEN UNDER

           ADVISEMENT pending the parties further conferring and narrowing

           their discovery disputes. The parties must be prepared to address

           remaining disputes at the May 23rd preliminary pretrial conference.


                                        1
3.   By May 10, 2019, the parties must move for court approval of their

     proposed “Stipulated Agreement Regarding Inspection of Computer

     Code,” “Protective Agreement,” and “Stipulated Agreement Regarding

     Discovery of Electronically Stored Information.” Paragraph 11 of the

     “Stipulated Agreement Regarding Discovery of Electronically Stored

     Information” must limit the parties’ email production requests “to a sum

     total of fifteen custodians for all such requests.”     With respect to

     Paragraph 2(b) of the “Protective Agreement,” HealthPlan’s proposed

     language is adopted.     Also, the parties must attempt to agree on

     language that addresses the defendants’ concern that their expert(s) in

     this action will receive discoverable information also relevant to claims

     or defenses in another action, for which the same expert has been

     qualified to opine for the same party.

4.   The June 20, 2019 discovery deadline is STAYED pending the May 23rd

     preliminary pretrial conference. All case-management deadlines will be

     addressed at the May 23rd conference.

ENTERED in Tampa, Florida, on May 3, 2019.




                                  2
